DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Priority
This application is a National Stage of International Application No. PCT/JP2018/001070 filed January 16, 2018, claiming foreign priority based on Japanese Patent Application No. 2017-005293 filed January 16, 2017, Japanese Patent Application No. 2017-102915 filed May 24, 2017, and Japanese Patent Application No. 2017-183063 filed September 22, 2017. 
Status
This Office Action is in response to Applicants' Amendment filed on July 9, 2021 in which Claims 2, 3 and 15 have been cancelled and Claims 1, 13 and 14 are amended to change the breadth of the claims.  Claims 1, 4-14 and 16-20 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Publication No. 2013/0303750 A1, provided with the PTO-892 dated 9/21/2020) in view of Miyawaki et al (US Patent No. 8,377,563 B, provided with the attached PTO-892).
	Applicants claim a cellulose nanofibers, which have an average fiber diameter in the range of 1 nm to 500 nm, and which have sulfate ester modified hydroxyl groups on surfaces of the cellulose nanofibers,
	wherein the cellulose nanofibers have a sulfur content of from 0.01 wt% to 35 wt%, 
wherein a viscosity of an aqueous dispersion of the cellulose nanofibers of 0.3 wt% aqueous dispersion of the cellulose nanofibers, at 25°C, number of revolutions 2.6 rpm, is from 500 mPa-s to 25,000 mPa-s, and 

	The Zhu et al publication discloses cellulose nanofibrils with the production of cellulose nanocrystals whereby the cellulose nanofibrils have surface sulfate ester functionalities (see paragraph no. [0009]).   Paragraph no. [0059] of the Zhu et al publication discloses a cellulose nanocrystal as having a sulfur content between 7-9 mg/g, which embraces the cellulose nanofiber sulfur content from 0.01 wt% to 35 wt.% recited in instant Claims 1 and 13.  See page 3, paragraph no. [0035] of the Zhu et al publication wherein the cellulose nanofibers are disclose as having a width of 5-200 nm, which embraces the cellulose nanofibrils reciting the claimed diameter range of 1 nm to 500 nm as recited in instant Claims 1, 13 and 14 .  
	The instantly claimed invention differs from the Zhu et al publication by claiming a viscosity of an aqueous dispersion of the cellulose nanofibers of 0.3 wt% aqueous dispersion of the cellulose nanofibers, at 25°C, number of revolutions 2.6 rpm, from 500 mPa-s to 25,000 mPa-s, and wherein a TI value (2.6 rpm/26 rpm) of the 0.3 wt% aqueous dispersion of the cellulose nanofibers at 25°C is from 3 to 30.  
	However, the Miyawaki et al patent discloses cellulose nanofibers having aqueous solution at a concentration of 2% having a viscosity of 500 to 7000 mPa•s, which fall within the range of the 500 mPa•s to 25,000 mPa•s recited in instant Claims 1, 13 and 14. 
	The instant specification disclose that viscosity and thixotropy index (TI value) of an aqueous dispersion of the cellulose nanofibers were used as indicators of their fiber lengths and aspect ratios (see paragraph no. [0021] on page 19 of the specification).  The instant specification also disclose that when the value of the viscosity and the TI value fall within particularly range, 500 mPa•s or more and 3 to 30, respectively, the state in which the average fiber diameter of the cellulose nanofibers is 500 nm or less and the aspect ratios thereof are 100 or more can be secured (see paragraph no. [0023]). It assume having the viscosity, the aspect ratio, and the diameter of the cellulose nanofiber, that the thixotropy index (TI value) can be estimated.  The Zhu et al publication discloses the cellulose nanofibrils thereof as having a length in the range from about 100 to about 5,000 nm; widths in the range from 5 to about 200 nm, and 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Zhu et al publication with the teaching of the Miyawaki et al patent to reject the instant claims since both references disclose preparation of cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose nanofibers disclosed in the Zhu et al publication with a cellulose nanofiber, whereby the aqueous solution comprising the cellulose nanofiber has a concentration of 2% having a viscosity of 500 to 7000 mPa•s , in view of the recognition in the art, as suggested by the Miyawaki et al patent, that such cellulose nanofiber can be effectively used as an additive for making paper.
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the aspect ratio of the cellulose nanofibers are different from the aspect ratio disclosed for the Zhu et al publication and the Miyawaki et al patent.  No aspect ratio has been recited in the instant claims.  The Zhu et al publication discloses a cellulose nanocrystal as having a sulfur content between 7-9 mg/g, which embraces the cellulose nanofiber sulfur content from 0.01 wt% to 35 wt.% recited in the instant Claims.  The Zhu et al publication discloses cellulose nanofibers having a width of 5-200 nm, which embraces the instantly claimed cellulose nanofibrils reciting a diameter range of 1 nm to 500 nm.  The Miyawaki et al patent discloses cellulose nanofibers having aqueous solution at a concentration of 2% having a viscosity of 500 to 7000 mPa•s, which fall within the range of the 500 mPa•s to 25,000 mPa•s recited in instant Claims. In view of the closeness of the sulfur content, diameter and viscosity disclosed in the Zhu et al publication and the Miyawaki et al patent, the instantly claimed thixotropy index value of 3 to 30 appears to .

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on July 9, 2021, wherein the limitations in pending independent Claim 1, 4, 9, 13 and 14 as amended now have been changed; Claims 5-8 and 16-20 depend from Claim 4, Claims 10-12 depend from Claim 9.  The limitations in the amended claims have been changed and the breadth of the claims have been changed.  Therefore, rejections from the previous Office Action, dated March 10, 2021 have been modified and are listed below.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A (provided with the PTO-892 dated 9/21/2020) in view of Shiramizu et al (US Publication No. 2014/0073722 A1, provided with the attached PTO-892).
	Applicants claim a method of producing cellulose nanofibers, comprising impregnating cellulose with a fibrillation solution containing dimethylsulfoxide, at least one carboxylic acid anhydride selected from acetic anhydride and propionic anhydride, and sulfuric acid to fibrillate the cellulose.
	The Rin JP publication discloses a hydrolysis procedure that involve  Filter paper  cut into 3 mm squares with scissors, 2 g was put into a 200 ml beaker, and 50 ml of N,N-dimethylacetamide and 1-butyl-3-methyl chloride ionic liquid were placed therein. Imidazolium (60 g) was added, and the mixture was stirred at 80°C for 30 minutes with a magnetic stirrer, and then treated with an Ultra-Turrax homogenizer at 13000 rpm for 5 minutes. When the obtained fiber dispersion liquid was observed with an optical microscope, it was found that the fibers were fibrillated into micron-order single fibers, and a uniform state could be confirmed in the liquid.  To the ionic liquid dispersion of cellulose nanofibers 9 parts by weight of a 6 mol sulfuric acid aqueous solution was added, and a hydrolysis reaction was carried out at 90° C. for 20 minutes. Water-soluble components such as 1-butyl-3-methylimidazolium, N,N-dimethylacetamide, sulfuric acid, 
	The instantly claimed method of producing cellulose nanofibers differs from the method disclosed in the RinJP publication by including at least one carboxylic acid anhydride selected form acetic anhydride and propionic anhydride.
	The Shiramizu et al publication discloses a method of producing cellulose nanofibers whereby Example 1 discloses the addition of acetic anhydride to the reaction mixture to modify the cellulose nanofibers with acetyl groups.  
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Rin JP publication with the teaching of the Shiramizu et al publication to reject the instant claims since both references disclose methods for producing cellulose nanofiber products. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cellulose nanofiber prepared in the Rin JP publication by adding to the acetic anhydride to the reaction mixture in view of the recognition in the art, as suggested by the Shiramizu et al publication, that modification of the cellulose nanofiber improves the functionality of the cellulose nanofibers as a composite material.
Response to Arguments
Applicant’s arguments with respect to Claims 4-8 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

s 9-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rin (JP-2010104768-A) in view of Shiramizu et al (US Publication No. 2014/0073722 A1) as applied to Claims 4-8 above, and further in view of Chu (US Publication No. 20170106334 A1, provided with the PTO-892 dated 9/21/2020).
	Applicants claim a method of producing modified cellulose nanofibers, comprising the steps of: producing cellulose nanofibers by the method of claim 4; and reacting the resulted cellulose nanofibers to further react with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
The information disclosed in the Rin JP publication in view of the Shiramizu et al publication in the above rejection is incorporated into the current rejection, but is not repeated here.  The process disclosed in the Rin JP publication in view of the Shiramizu et al publication suggests cellulose nanofibers having sulfate ester modified hydroxyl groups on the surface of the cellulose nanofibers as recited in instant Claim 16.
	The instantly claimed method of producing cellulose nanofibers differs from the information disclosed in the Rin JP publication in view of the Shiramizu et al publication by claiming that the cellulose nanofibers are further reacted with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
	The Chu US publication discloses cellulose nanofibers undergoing esterification on the surface of the cellulose nanofibers (see Example 4), which embraces the method of further reacting cellulose nanofibers with an esterification modification agent recited in instant Claims 9-11 and 16-20.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Rin JP publication with the teaching of the Chu US publication to reject the instant claims since both references disclose methods of producing cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of preparing .
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.  The rejection of Claims 9-11 and 16-20 being dependent from Claim 4 appears to rise or fall with the rejection of Claims 4-8, which has been presented as a new ground of rejection for the reason presented above.  Accordingly, the rejection of Claims 9-11 and 16-20 under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A in view of Shiramizu et al (US Publication No. 2014/0073722 A1, provided with the attached PTO-892) as applied to Claims 4-8 above, and further in view of Chu (US Publication No. 20170106334 A1) is presented for the reasons of record.

The following ground of rejection of record in the previous Office Action are maintained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A in view of Shiramizu et al (US Publication No. 2014/0073722 A1, provided with the attached PTO-892) as applied to Claims 4-8 above, and further in view of Kohno et al (US Publication No. 20140234640 A1, provided with the PTO-892 dated 9/21/2020).
	Applicants claim a method of producing modified cellulose nanofibers, comprising the steps of: producing cellulose nanofibers by the method of claim 4; and reacting the resulted cellulose nanofibers to further react with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
The information disclosed in the Rin JP publication in view of Shiramizu et al (US Publication No. 2014/0073722 A1) in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Kohno et al US publication discloses cellulose nanofibers being chemically modified with isocyanates (see paragraph no. [0077]), which embraces the method of further reacting cellulose nanofibers with an urethanization modification agent recited in instant Claim 12.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Rin JP publication with the teaching of the Kohno et al US publication to reject the instant claims since both references disclose methods of producing cellulose nanofibers. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of preparing cellulose nanofibers in the Rin JP publication of a procedure which further perform urethanization modification on the surface of the cellulose nanofibers in view of the recognition in the art, as suggested by Kohno et al US publication, that such a procedure increases the hydrophobicity of the surface of the cellulose nanofibers. 
Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.  The rejection of Claim 12 being dependent from Claim 4 appears to rise or fall with the rejection of Claims 4-8, which has been presented as a new ground of rejection for the reason presented above.  Accordingly, the rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A in view of Shiramizu et al (US Publication No. 2014/0073722 A1, provided with the attached PTO-892) as applied to Claims 4-8 above, and further in view of Kohno et al (US Publication No. 20140234640 A1) is presented for the reasons of record.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623